 1 RANDY SUE POLLOCK
   Attorney at Law (CSBN 64493)
 2 286 Santa Clara Avenue
   Oakland, CA 94610
 3
   Telephone: (510) 763-9967
 4 Facsimile: (510) 380-6551
   rsp@rspollocklaw.com
 5
   Attorney for Defendant
 6 CLAUDIA HUMPHREY
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10                                                    –ooo–

11   UNITED STATES OF AMERICA,                              CASE NO. 2:16-CR-00210-TLN
12
                     Plaintiff,                             STIPULATION AND ORDER TO
13                                                          CONTINUE SENTENCING DATE
     vs.
14
     CLAUDIA HUMPHREY,
15
                     Defendant.
16
17
18          Defendant Claudia Humphrey, by and through her counsel of record Randy Sue Pollock, and
19 Assistant United States Attorney Matthew Thuesen hereby stipulate that sentencing which is presently
20 set for March 28, 2019, be continued to April 11, 2019, at 9:30 a.m. This extension is at the request of
21 defense counsel who needs additional time to prepare for sentencing.
22
23
24
25
26
27
28
     STIPULATION TO CONTINUE SENTENCING DATE; ORDER                                                       1
 1 United States Probation Office Shannon Morehouse has no objection to this request.
 2
 3 Date: March 7, 2019                                /s/ Matthew Thuesen
                                                      MATTHEW THUESEN
 4                                                    Assistant United States Attorney
 5
     Date: March 7, 2019                              /s/ Randy Sue Pollock
 6                                                    RANDY SUE POLLOCK
 7                                                    Counsel for Defendant
                                                      CLAUDIA HUMPHREY
 8
 9
10         SO ORDERED:
11
12 Date: March 8, 2019
13                                                   Troy L. Nunley
                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION TO CONTINUE SENTENCING DATE; ORDER                                      2
